Citation Nr: 1825647	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, and if so, whether the claim can be granted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so, whether the claim can be granted.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 7, 1982, to July 9, 1982.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of service connection for a right and left knee disabilities were previously denied in an August 1982 rating decision. The Veteran did not perfect an appeal regarding the right knee disability and the claim regarding the left knee disability was denied in an unappealed July 1984 Board decision.  A claim to reopen the left knee issue was denied in an October 1996 administrative decision.  The Board finds that the disabilities claimed and denied in 1982, 1984, and 1996 and the current claim are the same as the Veteran has identified the same disability in each claim and identified the same in-service onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the right and left knee disabilities previously denied in final rating and Board decisions.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO and Board level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.


FINDINGS OF FACT

1.  In August 1982, service connection for a right and left knee disability was denied; the Veteran did not perfect the appeal regarding the right knee disability.  

2.  In an unappealed July 1984 Board decision, service connection for a left knee disability was denied.  

3.  In October 1996, a claim to reopen the issue of service connection for a left knee disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  Evidence received more than one year after the August 1982 decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disability.

5.  Evidence received more than one year after the July 1984 Board decision and the October 1996 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

6.  The left knee disability pre-existed service and was not worsened beyond the natural progression therein.  


CONCLUSIONS OF LAW

1.  The August 1982 rating decision that denied service connection for a right knee disability is final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  The July 1984 Board decision and October 1996 rating decision that denied service connection for a left knee disability are final.  38 U.S.C. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

3.  Evidence received more than one year since the August 1982 rating decision is not new and material to the claim for service connection for a right knee disability and the claim to reopen is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  Evidence received more than one year since the October 1996 rating decision is new and material to the claim for service connection for a left knee disability and the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Claim to Reopen: Right and Left Knee

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The issues of service connection for a right and left knee disabilities were previously denied in an August 1982 rating decision on the basis that the evidence did not demonstrate a right knee disability that was etiologically related to military and the left knee disability pre-existed military service and was not aggravated beyond the natural progression.  The Veteran did not perfect an appeal regarding the right knee denial and the claim regarding the left knee disability was denied in an unappealed July 1984 Board decision on the same basis as the rating decision.  A claim to reopen the left knee issue was denied in an October 1996 administrative decision on the basis that new and material evidence had not been submitted.  As the Veteran did not perfect an appeal regarding the right knee and as he did not submit new and material evidence or a notice of disagreement within one year of the 1996 decision, the 1982 and 1996 decisions on service connection for a right knee and left knee disability, respectively, became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The evidence now includes a July 2013 opinion from the Veteran's private treating provider asserting that the right knee disability "in all likelihood" is secondary to an exacerbation of pre-existing patellofemoral malalignment and subluxation while on active duty during military service in 1982.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran's left knee disability is etiologically related to military service.  As such, the claim for service connection for a left knee disability is reopened.

Regarding the right knee, the evidence includes medical treatment of the right knee disability and a negative January 2013 VA medical opinion regarding the etiology of the right knee disability.  The July 2013 private opinion does not provide an etiology opinion regarding the right knee.  The evidence also notes previously considered treatment of the right knee prior to military service.  While some of this evidence is new, it is not material as it does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disability.  As such the claim to reopen the issue of service connection for a right knee disability is denied.  

Service Connection: Left Knee Disability

As noted in the 1984 Board decision, the medical evidence, including multiple treatment records and a medical board report in the service treatment records clearly demonstrate that the Veteran's left knee disability pre-existed military service and was not permanently aggravated beyond the natural progression of the disability.  The Board specifically noted how the Veteran did not sustain any trauma or injury before the left knee gave out while standing.  The Board considered treatment records for a right knee injury dated prior to her enlistment in military service but noted the Veteran's 1983 hearing testimony and the medical evidence which demonstrated that the disability treated during service was a left knee disability which clearly existed prior to service and was not aggravated beyond the natural progression of the disability during or by such service.   It was on this basis that the issue was previously denied and the Board's 1984 decision is incorporated herein.  The undersigned agrees with the Board's prior finding that the left knee disability pre-existed military service and was not aggravated beyond the natural progression during service.  

As noted above, the evidence now includes a July 2013 opinion from the Veteran's private treating provider asserting that the right knee disability "in all likelihood" is secondary to an exacerbation of pre-existing patellofemoral malalignment and subluxation while on active duty during military service in 1982.  However, the Board notes that this opinion was provided without the benefit of a review of the claims file or service treatment records.  Moreover, the opinion does not actually address the issue of whether the left knee, which pre-existed military service, was aggravated during or as a result of military service.  Rather, the opinion states that the current disability is an aggravation of a disability that was treated during military service and does not state that military service was the cause of this aggravation.  

The Board notes that a January 2013 VA examiner, who had the benefit of reviewing the claims file as well as examining the Veteran and considering her reports, provided the opinion that the left knee disability was a premorbid condition prior to service and her in-service symptoms represented a lack of progress with strengthening and conditioning following rehabilitation of her prior knee problem.  In other words, her left knee disability existed prior to service and was not aggravated during service.  

Based on the foregoing, the Board concludes that the weight of the evidence is against the finding that the Veteran's pre-existing left knee disability was aggravated beyond the natural progression during or as a result of military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) (2012).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence was not received and the claim to reopen the issue of service connection for a right knee disability is denied.  

New and material evidence was received and the claim to reopen the issue of service connection for a left knee disability is granted.  

Service connection for a left knee disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


